DETAILED ACTION
Claims 1-36 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, 20-30, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath (US 2019/0228419), in view of Schreyer et al. “Detection of Anomalies in Large-Scale Accounting Data using Deep Autoencoder Networks” (hereinafter Schreyer).

As per claim 1, Sampath teaches the invention as claimed, including a computer-implemented method executed by one or more processors, the method comprising: 

processing, by the one or more processors, a sub-set of documents using a set of auto-generated rules to provide a second sub-set of documents, the second sub-set of documents comprising electronic documents with a relatively high likelihood of providing false positives in an auditing process (i.e., those transactions which are flagged by this first process are then further processed to reduce false positives by scoring them via second model, those meeting a predetermined threshold score are then sidelined for further review, new rules in combination with prior existing rules identify fraudulent and false positive transactions more precisely, see at least abstract, [0006], [0035]); and 
defining, by the one or more processors, a master set of documents for the auditing process based on the sub-set of documents, the first sub-set of documents, and the second sub-set of documents, the master set of documents including at least a portion of the sub-set of documents, and at least a portion of the first sub-set of documents, and being absent the second sub-set of documents (i.e., those transactions which are flagged by this first process are then further processed to reduce false positives by scoring them via second model, those meeting a predetermined threshold score are then sidelined for further review, see at least abstract, [0006]).
Sampath does not explicitly teach using an auto-encoder.
Schreyer teaches processing, by the one or more processors, a set of documents using an auto-encoder to provide a first sub-set of documents, the first sub-set of documents comprising 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampath such that an auto-encoder is used to provide a first sub-set of documents as similarly taught by Schreyer because Sampath teaches using models and it would have been obvious that the model is one known in the art such as autoencoder which has been shown to be adaptive and accurate (see at least abstract, page 3, paragraph 3 of Schreyer).

As per claim 2, Sampath does not explicitly teach wherein the auto-encoder is trained based on documents in the set of documents.
Schreyer teaches wherein the auto-encoder is trained based on documents in the set of documents (i.e., training auto-encoder using dataset from ERP, see at least pages 9-12, section 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampath such that the auto-encoder is trained based on documents in the set of documents as similarly taught by Schreyer because Sampath teaches using models and it would have been obvious that the model is one known in the art such as autoencoder which has been shown to be adaptive and accurate (see at least abstract, page 3, paragraph 3 of Schreyer), Sampath teaches transaction monitoring of ERP data (see at least [0075] of Sampath) and Schreyer teaches training auto-encoder using dataset from ERP (see at least pages 9-12, section 4 of Schreyer).
As per claim 3, Sampath does not explicitly teach wherein a score is determined for each document based on the auto-encoder, and documents are selected for inclusion in the first sub-set of documents based on respective scores.
Schreyer teaches wherein a score is determined for each document based on the auto-encoder, and documents are selected for inclusion in the first sub-set of documents based on respective scores (i.e., score each journal entry, flag a journal entry as anomalous if its anomaly score exceeds a threshold parameter, see at least pages 8-9, section Accounting anomaly scoring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampath such that a score is determined for each document based on the auto-encoder, and documents are selected for inclusion in the first sub-set of documents based on respective scores as similarly taught by Schreyer because Sampath teaches using models and it would have been obvious that the model is one known in the art such as autoencoder including flagging based on anomaly score which has been shown to be adaptive and accurate (see at least abstract, page 3, paragraph 3, pages 8-9, section Accounting anomaly scoring of Schreyer).

As per claim 4, Sampath teaches wherein documents in the first sub-set of documents are prioritized (i.e., transactions which are flagged by this first process are then further processed to reduce false positives, see at least [0006]).

As per claim 5, Sampath teaches applying a set of pre-defined rules to documents in the set of documents to determine respective non-compliance scores, wherein documents in the set 

As per claim 6, Sampath teaches wherein the sub-set of documents includes documents having potential for a determination of non-compliance in the auditing process (i.e., sideline potential fraudulent transactions, see at least [0006], [0035]).

As per claim 8, Sampath teaches pre-processing an initial set of documents to provide the set of documents, pre-processing comprising one or more of adding data, renaming data, converting data, and removing data (i.e., data is normalized, see at least [0075]).

As per claim 9, Sampath teaches wherein a number of documents in the first sub-set of documents is equal to a number of documents in the second sub-set of documents (i.e., transactions that are flagged by first process are then further processed to reduce false positives by scoring them via a second model, those meeting a predetermined threshold score are then sidelined for further review, see at least [0006], [0035]; EN: the number of documents in the second sub-set of documents would equal to the number of documents in the first sub-set of documents when all flagged documents meet the threshold and are sidelined for further review). 

As per claim 10, Sampath teaches identifying one or more initial features in the set of documents (i.e., feature attribute selection, see at least [0039]).
As per claim 11, Sampath does not explicitly teach wherein the auto-encoder determines one or more intermediate features based on the one or more initial features, and determines one or more reconstructed features based on the one or more intermediate features.
Schreyer teaches wherein the auto-encoder determines one or more intermediate features based on the one or more initial features, and determines one or more reconstructed features based on the one or more intermediate features (i.e., autoencoder networks are comprised of two nonlinear mappings referred to as encoder and decoder network, encoder mapping maps an input vector to a compressed representation in the latent space, this latent representation is then mapped back by the decoder to a reconstructed vector of the original input space, see at least pages 5-6, Fig. 2, section 3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampath such that the auto-encoder determines one or more intermediate features based on the one or more initial features, and determines one or more reconstructed features based on the one or more intermediate features as similarly taught by Schreyer because Sampath teaches using models and it would have been obvious that the model is one known in the art such as autoencoder that determines one or more intermediate features and one or more reconstructed features which has been shown to be adaptive and accurate (see at least abstract, page 3, paragraph 3, pages 8-9, section Accounting anomaly scoring of Schreyer).

As per claim 12, Sampath does not explicitly teach wherein the auto-encoder compares the one or more reconstructed features relative to the one or more initial features to provide the first sub-set of documents.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampath such that the auto-encoder compares the one or more reconstructed features relative to the one or more initial features to provide the first sub-set of documents as similarly taught by Schreyer because Sampath teaches using models and it would have been obvious that the model is one known in the art such as autoencoder that compares the one or more reconstructed features relative to the one or more initial features which has been shown to be adaptive and accurate (see at least abstract, page 3, paragraph 3, pages 8-9, section Accounting anomaly scoring of Schreyer).

As per claims 13-18 and 20-24, these are the non-transitory computer-readable storage medium claims of claims 1-6 and 9-12.  Therefore, claims 13-18 and 20-24 are rejected using the same reasons as claims 1-6 and 9-12.

As per claims 25-30 and 32-36, these are the system claims of claims 1-6 and 9-12.  Therefore, claims 25-30 and 32-36 are rejected using the same reasons as claims 1-6 and 9-12.

Claims 7, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, in view of Schreyer, further in view of Wedge et al. “Solving the ‘false positives’ problem in fraud prediction” (hereinafter Wedge).
As per claim 7, Sampath does not explicitly teach wherein the auto-generated rules are provided using a random forest generated based on the set of documents. 
Wedge teaches auto-generated rules are provided using a random forest generated based on a set of documents (i.e., use a random forest to learn a classifier, see at least abstract, pages 5-7, sections 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampath such that the auto-generated rules are provided using a random forest generated based on the set of documents as similarly taught by Wedge because Sampath teaches using models and it would have been obvious that the model is one known in the art such as random forest which is known to be used for classifying transactions as fraudulent (see at least abstract, pages 5-7, sections 6 and 7 of Wedge).

As per claim 19, this is the non-transitory computer-readable storage medium claim of claim 7.  Therefore, claim 19 is rejected using the same reasons as claims 7.

As per claim 31, this is the system claim of claim 7.  Therefore, claim 31 is rejected using the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mota et al. (US 10,931,692) is cited to teach filtering mechanism to reduce false positives in ML-based anomaly detectors and classifiers.
Bolt et al. (US 2005/0251406) is cited to teach method and system for fraud detection including removing alerts that are false positive.
Choudhuri et al. (US 2013/0024373) is cited to teach multi-stage filtering for fraud detection.
Sohony et al. “Ensemble Learning for Credit Card Fraud Detection”, January 2018, Proceedings of the ACM India Joint International Conference on Data Science and Management of Data.
Randhawa et al. “Credit Card Fraud Detection Using AdaBoost and Majority Voting”, March 2018, IEEE Access. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121